Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kirsten Grueneberg on 8/10/2021.

The application has been amended as follows: 
Claims 8-14 are cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Search for prior art does not reveal any references covering the subject matter of independent claim 1 an dependent claims 2-7, 9 and 16.
The closest prior art found is represented by the following references:
I. Weber et al (US 5998533).
Weber teaches the following (see Abstract):

    PNG
    media_image1.png
    792
    459
    media_image1.png
    Greyscale


However, Weber fails to disclose naphthalic anhydride ether terminal group.

II. Wei et al (CN 102746511) teaches a polyimide formed from a diamine and monomer of the following structure (see page 7):



    PNG
    media_image2.png
    136
    335
    media_image2.png
    Greyscale

At stoichiometric ratio between the monomers above, at least part of end-groups are represented by naphthalic acid anhydride ether. However, the reference fails to teach polyarylene ether sulfone polymer. Instead, Wei discloses a polyimide.

Independent claims 6 and 7 recite a process of making the polyether sulfone above. Since the polymer is patentably distinct, its manufacturing methods are also allowed.

As a result, independent claim 1, 6-7 and dependent claims 2-5, 9 and 16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
GL
/GREGORY LISTVOYB/               Primary Examiner, Art Unit 1765